
	

113 SRES 61 ATS: Designating March 1, 2013, as “Read Across America Day”.
U.S. Senate
2013-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 61
		IN THE SENATE OF THE UNITED STATES
		
			February 27, 2013
			Mr. Reed (for himself
			 and Ms. Collins) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating March 1, 2013, as Read
		  Across America Day.
	
	
		Whereas reading is a basic requirement for quality
			 education and professional success, and is a source of pleasure throughout
			 life;
		Whereas the people of the United States must be able to
			 read if the United States is to remain competitive in the global
			 economy;
		Whereas Congress has placed great emphasis on reading
			 intervention and on providing additional resources for reading assistance,
			 including through the programs authorized by the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6301 et seq.)
			 and through annual appropriations for library and literacy programs; and
		Whereas more than 50 national organizations concerned
			 about reading and education have joined with the National Education Association
			 to designate March 1, the day before the anniversary of the birth of Theodor
			 Geisel (also known as Dr. Seuss), as a day to celebrate reading: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)designates March
			 1, 2013, as Read Across America Day;
			(2)honors Theodor
			 Geisel, also known as Dr. Seuss, for his success in encouraging children to
			 discover the joy of reading;
			(3)honors the 16th
			 anniversary of Read Across America Day;
			(4)encourages
			 parents to read with their children for at least 30 minutes on Read
			 Across America Day in honor of the commitment of the Senate to building
			 a country of readers; and
			(5)encourages the
			 people of the United States to observe Read Across America Day
			 with appropriate ceremonies and activities.
			
